Exhibit 10.3

April 21, 2006

Karen Stout

6 Grace Circle

Natick MA 01760

Dear Karen:

Thank you for your interest in joining Longs Drug Stores California, Inc. (the
Company). It is a pleasure to confirm our offer of employment for the position
of Executive Vice President and Chief Operating Officer. This offer is based on
the following mutual understanding:

 

1. You will receive an annual salary of $480,000 payable in equal bi-weekly
amounts of $18,461.53 for the first year of employment.

 

2. You will receive during your first year of employment a bonus that is
targeted at 60% of your base annual salary ($288,000 at target). For the first
year, Longs will guarantee 50% of this bonus, or $144,000. Thereafter, any bonus
will be based on your individual as well as the Company’s overall performance.

 

3. You will receive a sign on bonus in the amount of One Hundred Seventy-five
Thousand dollars ($175,000.00), less applicable payroll taxes payable within
thirty days of your start date. Should you resign from the company within 3
years of your hire date, you will be required to repay a prorated portion of
this bonus as follows: 0-12 months, 100%; 13-24 months, 67%; 25-36 months, 33%.

 

4. Subject to the approval of the Board of Directors’ Compensation Committee,
you will receive a grant of 8,000 shares of restricted common stock at the first
meeting of the Compensation Committee following commencement of your employment
with the Company. These shares will be subject to the vesting provisions as
outlined in the Longs Drug Stores 1995 Long-Term Incentive Plan.

 

5. You will be eligible to participate in the Performance Based Restricted Stock
Grant program currently being implemented for senior executives at Longs Drugs.
Subject to the approval of the Board of Directors’ Compensation Committee, you
will be granted a total award value that is consistent with those amounts
granted to other participants at the Executive Vice President level. This award
will be subject to vesting and other requirements. Details of the Plan and the
Plan goals for FY07 will be provided under separate cover.

 

6. You will begin to accrue vacation immediately at the rate of four weeks per
year. During your first year of employment your vacation balance will be
credited with four weeks of vacation.

 

7.

You will be placed on the Longs Executive Medical Plan effective the first of
the month following twelve weeks continuous employment after your start date.
This plan includes dental



--------------------------------------------------------------------------------

 

and vision care. You will be reimbursed for any COBRA payments you make prior to
your effective date on the Longs Executive Medical Plan.

 

8. Information regarding the following programs will be sent to you under
separate cover and are included as part of your overall employment with Longs:

 

  a. Employee Savings and Profit sharing, life insurance and long term
disability

 

  b. Available medical insurance coverage options

 

9. Subject to the approval of the Board of Directors’ Compensation Committee,
you will be provided the Company’s current standard agreement for termination
benefits in the event of change in corporate control, as provided to other
Company Executive and Senior Vice Presidents.

 

10. You will be reimbursed for reasonable moving expenses based on information
submitted by you to the Company, which will be grossed up for state and federal
income tax purposes where allowable by Company policy and IRS regulations. All
realtor fees associated with the sale of your Natick residence in Massachusetts
will be paid by the Company per current relocation policy. In addition, Longs
will pay for closing costs associated with the purchase of your home in
California (up to a maximum of one percent).

 

11. A relocation allowance in the amount of $15,000 less applicable payroll
taxes, for incidental expenses, will be paid within the first thirty days of
your employment with Longs.

 

12. You will be eligible for a 3-2-1 loan buy-down program that may be offered
by a mortgage lender of your selection. Under such a program, the Company would
agree to pay three percent (points) of interest in the first year directly to
your mortgage lender. In the second year of your employment, the Company would
pay two percent and in the third year, one percent. After three years, you would
be fully responsible for the loan amount. If you chose to leave the company
during this three-year period, you would be required to repay the Company-paid
portion of the interest up to the date of your separation. The Company’s
obligation under this arrangement is limited to the first $1 million of any
mortgage loan you secure.

 

13. Longs will pay for up to three months of temporary living expenses at
Oakwood Corporate Apartments (or another provider) to assist you during your
home search. We are certain that you will work diligently with your Prudential
realtor to sell your home in a timely manner. If, however, at the end of the
three-month period your efforts are unsuccessful, Longs will work with you at
that time to discuss additional options, such as extending this agreement on a
month-to-month basis.

 

14. Subject to the approval of the Board of Directors’ Compensation Committee,
you will be eligible for termination benefits provided for senior executives for
involuntary separation for any reason other than just cause, total disability or
death (these benefits do not apply to a change in control for which benefits are
provided under a separate agreement). Termination benefits for which you would
be eligible include 18 months of base salary, health coverage and outplacement.

Karen, I am pleased to extend this offer and I look forward to working with you.

 

Sincerely,

LONGS DRUG STORES CALIFORNIA, INC.

/s/ Warren F. Bryant

Warren F. Bryant

Chairman, President and Chief Executive Officer



--------------------------------------------------------------------------------

I accept your offer of employment as stated in this letter.

 

/s/ Karen Stout

   

April 24, 2006

Karen Stout

   

Date